Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments


1.	Applicant's arguments filed on 04/07/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartori Odizzio et al. (U.S. PUB. 2018/0075523 hereinafter, “Sartori Odizzio”).

Consider claim 1, Sartori Odizzio teaches a method of using one or more machine learning models to process face images (page 12 [0105]), the method comprising: using, by a computing device, the one or more machine learning models to determine identities of one or more cosmetic products in a face image (page 10 [0095] and page 12 [0105]); determining, by the computing device, one or more recommended looks based on the identities of the one or more cosmetic products in the face image (page 10 [0095]); determining, by the computing device, one or more cosmetic products associated with the one or more recommended looks (page 10 [0095]); and presenting, by the computing device, the one or more recommended looks or the one or more cosmetic products to a user (page 10 [0096]).

Consider claim 3, Sartori Odizzio further teaches wherein the face image is included in a social media post (page 2 [0034]).  

Consider claim 12, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 12.

Consider claim 14, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 14.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2, 5-7, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio in view of Kim et al. (U.S. PUB. 2019/0362134, hereinafter “Kim”).

Consider claim 2, Sartori Odizzio teaches all the limitations of claim 1.
Sartori Odizzio does not explicitly show that wherein the one or more machine learning models include one or more convolutional neural networks.
In the same field of endeavor, Kim teaches wherein the one or more machine learning models include one or more convolutional neural networks (page 9 [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the one or more machine learning models include one or more convolutional neural networks, as taught by Kim, in order to provide a user with a more reliable makeup evaluation service.

Consider claim 5, Kim further teaches wherein using the one or more machine learning models to detect one or more products in a face image includes: LORL\74061AP-12-extracting a portion of the face image associated with a predetermined facial feature (page 8 [0191]); and providing the portion of the face image to a machine learning model trained to identify products applied to the predetermined facial feature (page 15 [0344]).  

Consider claim 6, Kim further teaches wherein the predetermined facial feature is an eye, lips, a forehead, a cheekbone, or a nose (page 6 [0134]).  

Consider claim 7, Kim further teaches wherein determining one or more recommended looks based on the one or more products in the face image includes: determining one or more looks that include at least one product with a color or a texture that matches a color or a texture of the detected one or more products in the face image, and at least one product that does not match the detected one or more products in the face image (page 10 [0248]).  

Consider claim 13, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 13.

Consider claim 16, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Allowable Subject Matter

6.	Claims 4, 8-11, 15 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest determining, by the computing device, a look based on the determined identities of the one or more cosmetic products; determining, by the computing device, a sentiment score based on the social media post; and storing, by the computing device, the sentiment score and the look in a look data store, in combination with other limitations, as specified in the independent claim 1, and dependent claim 3.

Consider claim 8, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the determining one or more recommended looks based on the identities of the one or more cosmetic products in the face image includes: adding a new look that includes the identities of the one or more cosmetic products to a look data store; performing a cluster analysis on looks stored in the look data store; and determining the one or more recommended looks based on other looks included in a cluster with the new look, in combination with other limitations, as specified in the independent claim 1.

Consider claim 9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more machine learning models are trained by: extracting, by a training computing device, a training face image from a training social media post; determining, by the training computing device, an identity of a product present in the training face image based on non-image data by performing actions including examining text associated with the training social media post outside of the training face image and determining the identity of the product based on the text; extracting, by the training computing device, a portion of the training face image that includes a facial feature associated with the product; adding, by the training computing device, the portion of the training face image and the identity of the product to a training data set; and training, by the training computing device, the machine learning model to identify the product in face images using the training data set, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 10-11.

Consider claim 15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest circuitry for determining a look based on the determined identities of the one or more cosmetic products; circuitry for determining a sentiment score based on the social media post; and circuitry for storing the sentiment score and the look in a look data store, in combination with other limitations, as specified in the independent claim 12, and dependent claim 14.

Consider claim 18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the determining one or more recommended looks based on the identities of the one or more cosmetic products in the face image includes: adding a new look that includes the identities of the one or more cosmetic products to a look data store; performing a cluster analysis on looks stored in the look data store; and determining the one or more recommended looks based on other looks included in a cluster with the new look, in combination with other limitations, as specified in the independent claim 12.

Consider claim 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more machine learning models are trained by: extracting, by a training computing device, a training face image from a training social media post; determining, by the training computing device, an identity of a product present in the training face image based on non-image data by performing actions including examining text associated with the training social media post outside of the training face image and determining the identity of the product based on the text; extracting, by the training computing device, a portion of the training face image that includes a facial feature associated with the product; adding, by the training computing device, the portion of the training face image and the identity of the product to a training data set; and training, by the training computing device, the machine learning model to identify the product in face images using the training data set, in combination with other limitations, as specified in the independent claim 12, and further limitations of their respective dependent claim 20.

Conclusion


7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649